Luke, J.
1. “Under the ruling . . in Bates v. Bates, 74 Ga. 105, the exemption from garnishment provided by the act of 1914 (Acts 1914, p. 62) is ineffective as against a decree for alimony.” 158 Ga. 392 (123 S. E. 708).
2. Under the foregoing ruling by the Supreme Court in answer to a question certified by this court in this case, the trial judge erred in holding that the statutory exemption of $1.25 per day plus fifty per cent, of the overplus was allowable in the garnishment proceedings based upon a judgment for temporary alimony and attorney’s fees for the wife and child of the defendant, and in not rendering judgment for the entire amount admitted by the garnishee to be due the defendant as unpaid wages.

Judgment reversed.


Broyles, O. J., and Bloodworth, J., concur.